a   ‘.       I.

         .
?                                                                                                                            .




                                  The Attorney                  General             of Texas

    M MATTOX                                           December 13,        1984
    ttorney General


    ~pr~mr Coun Building          Ronorablc Luther .Ioncs                                       opinion         No.   313-251
     0. Box 1254E                 El PASO County Attorney
    Jslin.TX.7S711-2549           201 City-County  Bvllding                                     Rc: Authority   of the El Paso
     21475.2501                   El Paso, Texas    7’3901                                      Basil Bond Board to define the
    aI*; 9101874-1297
                                                                                                term “designee”    in   article
    Mcopiw 51214750299
                                                                                                2372p-3, V.T.C.S.

    !4 Jackson.sUil9700           DeAr lb.   Jones:
    allas. TX. 752024500
    :U742.8944
                                        You Inquire    vhether    the El PASO County Bail       Bond Board his
                                  authority   to sdol~t a rule which defines     or limits the term “designee”
    124Allmta Ave.. SuiN ISO      as it appears In ikrticle     2372p-3, section   S(b), V.T.C.S.   We conclude
     PIso. TX. 799052793          that the board’s     adoption   of a rule that adds additional     qualifiu-
    IYSU-3484                     tions   for certain  membership on the board exceeds the powers delegated
                                  to the board by the legislature.
    Al 1*xar. Suit* 700
    wsmn, TX. 77002-3~11                Section   5(b)        of article        2372p-3     provides      the    following:
    ‘3122~5es9
                                                 (b) The County       Bail   Bond Board                           shall          be
                                              compos’~J of the following   pcrsone:

                                                        (I)     the county        sheriff     or his      designee;

                                                        (2)    district
                                                                A                   judge of the county   having
     xx rd.Term. Suit* S
                                                  jurisdiction        over          criminal mattera designated
     !C*,,.n. TX. 7S501.lSS5
      121682.4547                                 by the presiding                 judge of the administrative
                                                  judicial     district;

     m Main plus. Sui1e400                                (3)  the county   judge    or a               member of the
     an ~ntonio. TX. 79205.2797
                                                      coamlssioners   court    designated               by the county
     ‘U225-4191
                                                      jui!g;e:

                                                         1:4,) a judge of a county    court    or A county
                                                      court at lew in the county having jurisdiction
                                                      over     criminal     metters designated     by   the
                                                      cola~irsinners    court;

                                                        (!i)     the district        Sttorney      or   his      designee;

                                                         (lj) a licensed     bondsman.  licensed    in the
                                                      county, elected    by other county licensees;    and




                                                                    n.   1120
                                                                                                     -I   .

Honorable    tuthot     Jones     -   PA~B 2        (JM-251)      .                         .




                      (7)      e justice    of the peace.

       You advise   us that    the gl PABO County Bail Bond Boerd adopted                        A
rule   to limit   a “designee”    on thet boerd as follows:

             Designees   to the Bell Bond Boerd shall be a person
             who is knovledge~a.ble of the matters       within the
             StAtutory    member1 Office  end/or   an employee   of
             that    department   who could     bo  considered   an
             Aa8iStAXlt.

       Article      2372p-3,      sectfan   S(f)(l)      lllous   e county   bail   bond board

                 [t]o exercise    any powers incidental    or necessary
                 to the administration      of this   Act, to supervise
                 and regulate    all phases   of the bonding business
                 and enforce    thir. Act within    the county,  and to
                 prescribe   and post eny rules necereary to imple-
                 meot this Act. . . .

In exercising        the rulemaking    authority     granted by the legialaturc,         AO
agency may promulgate         rules and regulatioos        which are constitutionel.
are within        the graoted     plnrer,   end are sdopted        io accordance      with
proper procedure.         Flowever, rules end regulations         adopted by an agency
in this       state    may not impose        additiooal     burdena.    conditioos.      or
restrictions        in excess of or inconsistent          with, the authority      granted
to the agency by the legislature.              See BexAr County Bsil Bond Board V.
Deckard, 604 S.U.2d 214, ;!I,6 (Tex.xv.                 App. - Sao Antonio       1980, no
iiiriL).     See also Cerst v. Oak Cliff           Savings 6 Loan Association.          432
S.W.Zd 702. 706 (T-1                   Kee v. Baber. 303 S.W.Zd 376 (Tex. 1957).

       A cardinsl   rule of st.ntutoty    constructioo   requires    the COUrtS to
 ascertain    sod be uuided     br the      intentloo   of the legislature          AS
 expressed    in the statute.       See City     of Sherman v. Public       Utility
 Cous&asion.    643 S.U.Zd 681, m        (Tsx. 1983).     We believe    that it is
 not the intention      of the Legislature      to graot e bail bond board the
 authority   to adopt the ~lo in questlon.          -

        Sectioo    S(b)(2)-(4)     specifies       that the designee       of A presiding
 judge    of the administrative           judicial      district     must be “a district
 judge    of the county having ‘jurisdiction                 over criminal      UttCrS.”      A
 designee     of the county judge must be A mamber of the eoonisaioners
 court.    and the designee      of the cmiseioners             court must be “a judge of
 a county Court or A county court at law in the County having juris-
 diction     over criminal       matters.”       The statute        does not include        any
 specific     qualifications       fDr designees         of the sheriff        and district
 attorney.      We believe     that e court would find that the express mention
  in the statute      of very par,::lcular      qualifications       for certain    designees
  is tantamount      to an express     exclusion       of qUSlifiCAtiOnS      for all other




                                               p.     1121
                                                                                      .-     _-




                                                                                      .
Honorable     Luther Jonem - PSJ;C f           (JM-2%)




designees.        A principal     of statutory    construction      lkin to the uxir
thar     “the    express    mention     of one thing     implies     the exclusion      of
another”      is the principle        t:het an agency may not by its            ovn rules
extend      or add to the powers listed            in the ntetute.           Peterson   v.
Calvert,      473 S.W.Zd 314, 317 (Tex. Civ.             App. - Austin        1971. vrit
‘m           Ex parte McIver, 556 S.W.Zd 851; 856 (Ten. Grim. App. 1979).
 See Bexar County B.11 Bond-Board v. Deckard, a;                       Attorney    CcOerSl
Opinion       MU-324 (1961).          Rsoce.  we conclude      that    the legislature
 intended      to retain      for i,tself    the determination        of the 8peCifiC
 qualifications       oecessary     for membership on a county bail bond board
 and did not delegate           to I:he boards the power to impose additional
 qualifications.

       In the absence         of statutory    language    indicating   a legislative
intent     that a county bail        bond board have the power to add to the
qualifications      specified     by the legislature,       it is our opinion      that
such a board lacks authori:y           to adopt A rule which requires      a designee
of the sheriff      or district     attorney   to be AO employee of the office       of
the appointing        official     DC A person      knovledgeable    of the matters
within    the statutory      member’s office.

                                        SUMMARY

                   A county     bai:. bond board may not adopt a rule
               which requires        Ihat a designee      of the sheriff  or
               dittrict     attorwy      who is to serve        on the board
               shall    be A person knowledgeable            of the matters
               within     the eppplntiog       official’s      office  or an
               employee of the office.




                                                         JIM      MATTOX
                                                         Attorney General of Texas

 TOMCREEp
 First Assistant      Attorney       General

 DAVID R. RICP!BDS
 Executive Assistant        Attorney     General

 RICK CILPIN
 Chairman, Opinion        Comictee

  Prepared    by F!ancy   Sutton
  Assistant    Attorney    Cenerztl
P   m   llonotablo
                Luthm Joam - Pq;et4   (Jl+251)




        APPROVRDD:
        OPINIONCOWITTC?i
        Rick Gilpin,Ghaiw
        GollnCarl
        suuu GJrriaon
        Tony Guillory
        Jio Noellinger
        JenniferRQ$s
        Nancy Sutton




                                      p. 1123